              Case 4:19-mj-30486-MJH ECF No. 1 filed 09/12/19                                    PageID.1        Page 1 of 6
                                                                 AUSA : Nee                                  Telephone: 810.766.5177

                                                    Task Force Officer : Zapolski                            Telephone: 810.239.5775
AO 91 (Rev. 08/09) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                    for the
                                                   Eastern District of Michigan
 United States of America,

                    Plaintiff,
 V.                                                                                 Case: 4 : 19-mj-30486
Clark Avery Squires                                                                 Judge: Hluchaniuk, Michael J.
                                                                                    Filed: 09-12-2019
                                                                                    SEALED MATTER (TH)


                    Defendant(s).


                                                   CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief:

          On or about the date(s) of November 30, 2018 to September 4, 2019 , in the county of~G=e~n=es-e=e_ _ _ _ _ _ __
 in the Eastern                        District of Michigan                , the defendant(s) violated:

                    Code Section                                                     Offense Description
Title 18 U.S.C. §§ 2251(a) and 2251(b)                                   Production of child pornography




           This criminal complaint is based on these facts :
On or about November 30, 2018 to on or about September 4, 2019, in the Eastern District of Michigan, defendant knowingly produced
child pornography, in violation ofTitle 18 U.S.C. §§ 2251 (a) and 225 l(b).




           Continued on the attached sheet.

                                                                                                  Complainant 's signature

                                                                                    Evan Zapolski. TFO - FBI
                                                                                                  Printed name and title

 Sworn to before me and signed in my presence.



 Date: September 12. 2019
                                                                                                     Judge 's signature

 City and state: Flint, Michigan                                               Michael Hluchaniuk, U.S. Magistrate Judge
                                                                                               Printed name and title
Case 4:19-mj-30486-MJH ECF No. 1 filed 09/12/19        PageID.2     Page 2 of 6




                        COMPLAINT AFFIDAVIT

   I, Evan Zapolski, being duly sworn, state:

 1. I am employed as a Detective Trooper (D/Tpr.) with the Michigan State

   Police (MSP) and a Task Force Officer (TFO) of the Federal Bureau of

   Investigation (FBI), and have been so employed since May 2013. I have

   been assigned to the Michigan State Police Internet Crimes Against Children

   Taskforce since February 2017, and have been a Task Force Officer with the

   FBI'S Northeast Michigan Trafficking & Exploitation Crimes Taskforce

   since March 2019. I have received training in the area of child pornography

   and child exploitation, and have had the opportunity to observe and review

   numerous examples of child pornography (as defined in 18 U.S.C. § 2256)

   in all forms of media including computer media. I have been involved with

   several investigations regarding child pornography and the exploitation of

   children through the internet.

2. This Affidavit is submitted in support of a complaint and arrest warrant for

   Clark Avery Squires. It is my opinion there exists probable cause to believe

   Squires has violated Title 18 U.S.C. § 2251 (Production of Child

   Pornography). This Affidavit is intended to show only sufficient probable

   cause for the requested order and does not set forth all of my knowledge

   about this matter. In addition, the information contained in this affidavit is
Case 4:19-mj-30486-MJH ECF No. 1 filed 09/12/19        PageID.3    Page 3 of 6




   based on personal knowledge, training and experience, and on information

   made available to me by other law enforcement officers.

3. In October and November of 2018, multiple cyber-tips (42121488,

   42513463, 42606361) were received by the National Center for Missing and

   Exploited Children (NCMEC), submitted by Google. The cyber-tips were

   submitted by Google and reported that the user account,

   devildog6662008@gmail.com, Clark Squires, Phone: 734-829-7253, was in

   possession of eight (8) image files that depicted animated child sexually

   abusive materials, a violation ofMCL 750.145C.

4. Detective Sergeant (D/Sgt.) David Vergison, MSP, reviewed the submitted

   files provided by Google and confirmed the images to depict animated adults

   and children engaged in sexual activity.

5. D/Sgt. Vergison executed a State of Michigan, 67th District Court, search

   warrant to Verizon Wireless, for account subscriber information related to

   the reported phone number, 734-829-7253. Verizon Wireless confirmed this

   phone number to be registered to Clark Squires, 1105 Woodknoll Drive,

   Flint (Mundy Twp.), Michigan.

6. On 9-5-19, a State of Michigan, 67 th District Court, search warrant was

   executed to the residence of Clark Squires, 1105 Woodknoll Drive, Flint,

   Michigan. During the search warrant, a cell phone was located in the
Case 4:19-mj-30486-MJH ECF No. 1 filed 09/12/19          PageID.4    Page 4 of 6




    nightstand drawer of the master bedroom. Clark Squires, during his non-

    custodial interview with D/Sgt. Vergison, admitted to this Samsung (model:

    SM-G973U) cell phone being his. This phone was found to be factory reset,

    to which Clark also admitted to doing as officers made entry into the home.

 7. During the interview with Clark, he further admitted to viewing, sending and

    receiving child pornography.

 8. D/Sgt. Vergison conducted a forensic examination of the G.SKILL-brand 64

    gigabyte memory card contained within the seized cell phone. Located on

    the memory card were images and videos depicting Clark and a 2.5 year old

    child female child, known to Clark Squires.

 9. The three (3) images, which are dated November 30, 2018, depict Clark

    sitting on a couch with an erect penis protruding from his pants. A small

    female child is laying on his lap. Clark is identified as being the male in the

    photo by his wife. His wife identified the shirt the male is wearing to be a

    shirt owned by Clark. The EXIF data contained within the photos places the

    GPS location of the photos to be on Jason Drive. Clark and his wife' s

    previous residence is 24753 Jason Dr., Brownstown, Wayne County,

    Michigan. Data associated with the images shows that they were created

    with a Samsung cellular phone, model SM-G965U.

 IO.Two (2) of the videos, which are dated September 4, 2019, depict Clark,
Case 4:19-mj-30486-MJH ECF No. 1 filed 09/12/19         PageID.5    Page 5 of 6




   who is identified by his voice, sitting in a chair with an erect penis. A female

   child is standing near him and Clark is heard saying "give it a kiss," but the

   child does not. An additional video depicts the same female child seated on a

   table, with only a shirt on. Clark opens the legs of the child to expose her

   vagina and focuses the camera on her genitalia. The videos were captured at

   Clark's current residence, as identified by D/Sgt. Vergison. During the

   search warrant, photos were taken of the residence which depict the same

   residence that is in the videos, 1105 Woodknoll Drive, Flint, Genesee

   County, Michigan.

 11.The company, Samsung, is headquartered outside of the United States and

   both the cell phone seized in the search and the cell phone with which the

   images were created were manufactured outside of the State of Michigan.
 Case 4:19-mj-30486-MJH ECF No. 1 filed 09/12/19          PageID.6      Page 6 of 6




   12.Based upon the foregoing information, it is my opinion that probable cause

      exists that Squires has violated Title 18 U.S.C. §§ 2251(a) and 2251(b)

      (Production of Child Pornography). Squires is a parent who permitted his

      minor to engage in sexually explicit conduct for the purpose of visual

      depiction of that conduct in violation of 18 U.S.C. § 2251(b) and used a

      minor to engage in sexually explicit conduct for producing a visual depiction

      of that conduct in violation of 18 US.C. § 2251 (a). The violations of those

      statutes occurred on November 30, 2018, and September 4, 2019,

      respectively. Accordingly, I ask the court to issue a criminal complaint and

      arrest warrant for Clark Avery Squires for that offense.



      Dated the _ I 0-
                    _ ~_   _ day of ~}~czA.....__                , 2019,atFlint,

Michigan.


                                      Evan Zapolski        ~
                                      Federal Bureau of Investigations TFO/TPR


Subscribed and sworn to before me this      /J-~      dayof
  ~                     ,2019.



                                      Michael Hluchaniuk
                                      United States Magistrate Judge
